DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "when the second operation is performed while the image forming apparatus and the post-process apparatus are not operating, the processing circuitry controls holding power to hold the second operation portion at the prescribed position to be stronger than while the image forming apparatus and the post-process apparatus are operating" in lines 6-9.  There is insufficient antecedent basis for the limitation “holding power” in the claim. This renders the claims unclear. Further, the limitation renders the claims unclear because it the second operation portion is part of the post-process apparatus and therefore it is unclear how the condition of “when the second operation is performed while the image forming apparatus and the post-process apparatus are not operating” can be fulfilled. Therefore, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizumi (JP 2017081696 A).
As to claim 1, Iizumi teaches a post-process apparatus (119), comprising:
a first operation portion (630) that accepts a sheet conveyed from an image forming apparatus and performs a first operation based on a job involved with the sheet (page 3, paragraph 9);
a second operation portion (700) that accepts a sheet manually inserted into the post-process apparatus and performs a second operation different from the first operation (page 4, Manual Staple section); and
processing circuitry (201) that determines timing to perform the second operation in accordance with a condition of the first operation performed (page 7, paragraphs 2-6).
As to claim 2, Iizumi teaches wherein the processing circuitry prioritizes the first operation over the second operation by changing the timing to perform the second operation (page 7, paragraph 5-page 8, paragraph 1).
As to claim 3, Iizumi teaches wherein:
the first operation portion performs the first operation on condition that the sheet conveyed from the image forming apparatus is sensed (page 5, paragraphs 7-8),
the second operation portion performs the second operation on condition that the sheet is manually inserted into the post-process apparatus (page 5, paragraph 10-page 6, paragraph 6), and
when the processing circuitry determines that the timing to perform the first operation at least partially coincides with the timing to perform the second operation, the processing circuitry changes the timing to perform the second operation based on a condition of conveyance of a sheet conveyed from the image forming apparatus to the post-process apparatus in succession to a sheet on which the first operation is to be performed (page 7, paragraph 5-page 8, paragraph 1).
As to claim 5, Iizumi teaches wherein the processing circuitry prioritizes the second operation over the first operation by changing the timing to perform the first operation (page 6, paragraph 8, when manual stapling is prioritized).
As to claim 7, Iizumi teaches wherein the first operation is a post-process on the sheet conveyed from the image forming apparatus (page 5, paragraphs 5-8).
As to claim 8, Iizumi teaches wherein the post-process is a punching operation to punch the sheet conveyed from the image forming apparatus, an auto-stapling operation to automatically staple the sheet conveyed from the image forming apparatus (page 3, paragraph 9), or a center fold operation to fold the sheet conveyed from the image forming apparatus.
As to claim 9, Iizumi teaches wherein, when the first operation is an operation different from a post-process on the sheet (page 6, paragraph 8-page 7, paragraph 2, where the automatic stapling is considered to be a different operation than the manual stapling operation) and when the processing circuitry determines that the timing to perform the first operation at least partially coincides with the timing to perform the second operation, the processing circuitry changes the timing to perform the first operation (page 7, paragraph 5-page 8, paragraph 1).
As to claim 10, Iizumi teaches wherein, when the timing to perform the first operation is changed and when an error associated with the second operation occurs to result in failure in completion of the second operation, the processing circuitry controls the first operation portion to perform the first operation without waiting for completion of the second operation (page 6, paragraphs 2-7, where when the paper is removed or not inserted for the manual stapling operation during the waiting time, the machine finishes the manual stapling procedure and if the manual stapling had been prioritized and an automatic job is waiting, then it is considered that the processing would then proceed to the automatic job without further waiting for completing the stapling of the manual papers).
As to claim 12, Iizumi teaches wherein the second operation is a manual stapling process (page 4, Manual Staple section).
As to claim 20, Iizumi teaches a method of controlling a post-process apparatus (page 4, paragraph 9-page 5, paragraph 2), the method comprising:
accepting, by a first operation portion (630), a sheet conveyed from an image forming apparatus and performing, by the first operation portion, a designated first operation (page 3, paragraph 9);
accepting, by a second operation portion (700), a sheet manually inserted into the post-process apparatus and performing, by the second operation portion, a second operation different from the first operation (page 4, Manual Staple section); and
determining timing to perform the second operation in accordance with a condition of the first operation performed (page 7, paragraphs 2-6).

Claims 1, 2, 7, 13 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Taneko (US PGPub 2002/0076232 A1).
As to claim 1, Taneko teaches a post-process apparatus (30), comprising:
a first operation portion (33) that accepts a sheet conveyed from an image forming apparatus (10) and performs a first operation based on a job involved with the sheet (folding; paragraph [0035]);
a second operation portion (32) that accepts a sheet manually inserted into the post-process apparatus and performs a second operation different from the first operation (stapling; paragraph [0035]); and
processing circuitry that determines timing to perform the second operation in accordance with a condition of the first operation performed (paragraphs [0047]-[0050]).
As to claim 2, Takeno teaches wherein the processing circuitry prioritizes the first operation over the second operation by changing the timing to perform the second operation (figure 7).
As to claim 7, Taneko teaches wherein the first operation is a post-process on the sheet conveyed from the image forming apparatus (paragraphs [0028]-[0029] and [0035]).
As to claim 13, Taneko teaches wherein, when the processing circuitry determines that a total value of electric power for driving the first operation portion and electric power for driving the second operation portion exceeds a predetermined value, the processing circuitry determines operation timing of the first operation portion or operation timing of the second operation portion such that the total value is equal to or smaller than the predetermined value (paragraphs [0054]-[0055], figures 9-10).
As to claim 20, Takeno teaches a method (figure 7) of controlling a post-process apparatus (30), the method comprising:
accepting, by a first operation portion (33), a sheet conveyed from an image forming apparatus (10) and performing, by the first operation portion, a designated first operation (folding; paragraph [0035]);
accepting, by a second operation portion (32), a sheet manually inserted into the post-process apparatus and performing, by the second operation portion, a second operation different from the first operation (stapling; paragraph [0035]); and
determining timing to perform the second operation in accordance with a condition of the first operation performed (paragraphs [0047]-[0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taneko (US PGPub 2002/0076232 A1) in view of Kuribayashi (JP 2019020432 A).
As to claim 4, Takeno teaches all of the limitations of the claimed invention, as noted above for claim 1, including wherein: the first operation portion performs the first operation on each of a plurality of sheets based on the job (folding; paragraph [0035]), and further teaches the consideration of various operations of the multifunctional apparatus in order to reduce electric power usage below the upper limit of the power capacity of the power supply (paragraphs [0054]-[0056]), including changing the timing to perform the second operation, when the processing circuitry determines that the second operation cannot be performed before completion of the first operation into the plurality of sheets, by delaying the first operation (see figures 2 and 7).
Takeno does not explicitly teach the processing circuitry controls the second operation portion to perform the second operation before completion of the first operation onto the plurality of sheets by increasing a distance between the sheets.
Kuribayashi teaches the power consumption of the conveyor goes down when the conveyance speed goes down (page 5, paragraph 1). Therefore, one skilled in the art would recognize that in order to further reduce the power consumption to control the second operation portion to perform the second operation before completion of the first operation onto the plurality of sheets by increasing a distance between the sheets when the first processing will already be delayed.
It would have been obvious to one skilled in the art before the effective filing date to modify Takeno to have the processing circuitry controls the second operation portion to perform the second operation before completion of the first operation onto the plurality of sheets by increasing a distance between the sheets as suggested by Kuribayashi because it allows the minimization of other processing power consumption during the wait time (page 5, paragraph 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iizumi (JP 2017081696 A) in view of Fukushi et al. (JP 4280403 B2).
As to claim 11, Iizumi teaches further comprising:
an exit tray (18a) where the sheet conveyed from the image forming apparatus is ejected (page 4, paragraph 2). 
Iizumi does not explicitly teach wherein the first operation is an operation to move the exit tray upward and downward.
Fukushi et al. teaches considering the power requirements for each process in order to determine the order of operations of the finisher (paragraph [0010]), including wherein the first operation is an operation to move the exit tray upward and downward (paragraph [0024] and [0037]).
It would have been obvious to one skilled in the art before the effective filing date to modify Iizumi to have wherein the first operation is an operation to move the exit tray upward and downward as taught by Fukushi et al. because it is a well known process to allow the power supply of the unit to not be exceeded during processing of the job for an improved power supply environment (paragraph [0041]) with predictable results.

Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the post-processing apparatus comprising processing circuitry that sets a holding electric power for electrically holding the holding means to a magnitude at which the post-processing portion is not displaced from the post-process position in the first post-process by the post-process portion on the sheet inserted from the outside into the sheet insertion portion in combination as claimed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagasaki (US PGPub 2012/0082497 A1) and Taguchi (US PGPub 2009/0230605 A1) teach processing and post-processing apparatuses with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853